 Case: 1:20-cv-00542-MRB-MRM Doc #: 9 Filed: 02/08/21 Page: 1 of 4 PAGEID #: 63




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


LARRY DeLAWDER,

                      Petitioner,               :   Case No. 1:20-cv-542

       - vs -                                       District Judge Michael R. Barrett
                                                    Magistrate Judge Michael R. Merz

WANZA L. JACKSON-MITCHELL,
 Warden

                                                :
                      Respondent.


                                    TRANSFER ORDER


       This habeas corpus case, brought by Petitioner Larry DeLawder with the assistance of

counsel, is before the Court on Respondent’s Motion to Transfer this case to the United States

Court of Appeals for the Sixth Circuit as a second or successive habeas corpus application (ECF

No. 7). The Motion was filed and served November 10, 2020. Under S. D. Ohio Civ. R. 7.2,

Petitioner’s memorandum in opposition was due to be filed by December 1, 2020, but no

opposition has been filed and the time for doing so has expired.

       The Magistrate Judge reference in this case has been transferred to the undersigned to help

balance the Magistrate Judge workload in the District.

       Respondent asserts that the instant Petition is a second or successive habeas corpus

application which cannot proceed without prior permission of the Sixth Circuit under 28 U.S.C. §

2244(b). The Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214)(the "AEDPA") amended 28 U.S.C. § 2244(b) to read as follows:

                                                1
 Case: 1:20-cv-00542-MRB-MRM Doc #: 9 Filed: 02/08/21 Page: 2 of 4 PAGEID #: 64




               (b)

               (1) A claim presented in a second or successive habeas corpus
               application under section 2254 that was presented in a prior
               application shall be dismissed.

               (2) A claim presented in a second or successive habeas corpus
               application under section 2254 that was not presented in a prior
               application shall be dismissed unless—

                     (A) the applicant shows that the claim relies on a new rule
                     of constitutional law, made retroactive to cases on
                     collateral review by the Supreme Court, that was
                     previously unavailable; or

                     (B)
                        (i) the factual predicate for the claim could not have
                        been discovered previously through the exercise of
                        due diligence; and
                        (ii) the facts underlying the claim, if proven and
                        viewed in light of the evidence as a whole, would be
                        sufficient to establish by clear and convincing
                        evidence that, but for constitutional error, no
                        reasonable factfinder would have found the applicant
                        guilty of the underlying offense.
               (3)
                     (A) Before a second or successive application permitted by
                     this section is filed in the district court, the applicant shall
                     move in the appropriate court of appeals for an order
                     authorizing the district court to consider the application.


       If a petition is second or successive, a district court lacks jurisdiction to consider it if the

petitioner has not first received authorization from the court of appeals. See 28 U.S.C. §

2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 149 (2007).

       In DeLawder v. Warden, Case No. 1:13-cv-487, Petitioner here filed a previous habeas

corpus application on July 15, 2013. On July 31, 2014, the Magistrate Judge reference in that prior

case was transferred to the undersigned who recommended to District Judge Spiegel that the


                                                    2
 Case: 1:20-cv-00542-MRB-MRM Doc #: 9 Filed: 02/08/21 Page: 3 of 4 PAGEID #: 65




Petition be dismissed with prejudice, concluding all eleven claims were either without merit of

procedurally defaulted (Report, ECF No. 21 in 1:13-cv-487). DeLawder did not file objections.

Judge Spiegel accordingly adopted the Report, dismissed the Petition with prejudice, and denied

DeLawder a certificate of appealability. Id. at ECF No. 21, 22. DeLawder did not appeal or attempt

to obtain a certificate of appealability from the Sixth Circuit and the judgment in the prior case

remains final. A dismissal for procedural default is a dismissal on the merits; a second habeas

application after such a dismissal must have the permission of the Court of Appeals under 28

U.S.C. § 2244(b)(3). In re Benedict Joseph Cook, 215 F.3d 606 (6th Cir. 2000).

       Comparing the Petition in Case No. 1:13-cv-487 with the Petition here, the Magistrate

Judge concludes the instant case is clearly a second or successive habeas application. Both

Petitions attack the same state court judgment, to wit, DeLawder’s December 23, 2009, conviction

in the Common Pleas Court of Scioto County, Ohio, of charges of aggravated murder, murder,

felonious assault, aggravated robbery, robbery, and tampering with evidence and his consequent

sentence to thirty-six years to life imprisonment (Petition, ECF No. 1, PageID 2).

       While the instant Petition speaks to DeLawder’s post-conviction efforts to obtain release

since the final judgment in 1:13-cv-487, it does not mention the prior case. The standard form for

§ 2254 cases which was used here asks at Question 14 if the Petitioner has previously filed any

challenge to the conviction in federal court. Petitioner has answered “no,” but that is plainly

incorrect.

       Petitioner does not rely on any of the known exceptions to the second or successive bar.

For example, he does not allege the judgment of conviction has been amended since the prior

decision. See Magwood v. Patterson, 561 U.S. 320 (2010), and King v. Morgan, 807 F.3d 154

(6th Cir. 2015).



                                                3
 Case: 1:20-cv-00542-MRB-MRM Doc #: 9 Filed: 02/08/21 Page: 4 of 4 PAGEID #: 66




       Because the instant Petition is a second or successive habeas corpus application for relief

from the same judgment as in the prior case, Petitioner must receive permission from the Sixth

Circuit before this Court has jurisdiction to hear the case. Burton, supra. Because Petitioner has

filed without circuit court permission, we are required to transfer the case to the Sixth Circuit for

its consideration under 28 U.S.C. § 2244(b). In re Sims, 111 F.3d 45 (6th Cir. 1997).

       Accordingly, the Clerk is ORDERED to transfer this case to the United States Court of

Appeals for the Sixth Circuit for that court’s consideration of whether the case may proceed.



February 8, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 4
